Citation Nr: 0944495	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-34 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
major depression.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted service connection for 
major depression and assigned a 50 percent rating, effective 
February 4, 2005.  An October 2006 rating decision increased 
the rating to 70 percent, effective February 4, 2005.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim can be reached.  

The Veteran was last afforded a VA examination in November 
2005.  Since that time he claims that he has total 
occupational and social impairment.  The Veteran submitted an 
October 2006 statement from his treating physician at VA 
which indicated that the Veteran had total occupational and 
social impairment due to memory loss, severe anger issues, 
depression, and the potential for harming others at times 
affecting his activities of daily living.  The physician also 
noted that the Veteran was disoriented at times.  The same 
physician submitted a statement dated in July 2008 and 
reported that the Veteran was unable to be gainfully employed 
due to his mental illness.  However, the VA outpatient 
treatment reports of record dated through September 2009 do 
not document symptoms consistent with the physician's 
statements.  

Additionally, the Veteran was scheduled for a VA psychiatric 
examination in September 2009 for which he did not report.  
The claims file does not contain a copy of the letter 
notifying the Veteran of the date and time of the 
examination.   The RO noted on the examination request that 
the Veteran's address and phone number provided by the 
Veterans Benefits Administration (VHA) differed from the 
information contained in the Veterans Health Administration 
(VBA) database.  Consequently, it is not clear whether the 
Veteran was properly notified of the scheduled examination.  
While the examination request was promulgated for a claim of 
individual unemployability due to major depression, a VA 
examination should still be obtained in order to ascertain 
the current nature, extent, severity, and manifestations of 
the Veteran's service-connected major depression.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
extent of his major depression.  Confirm 
the Veteran's current address and include 
a copy of the VA examination notice 
letter in the claims file.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The examiner should review 
the claims file and should note that 
review in the report.  The examiner 
should report a multi-axial diagnosis 
identifying all current psychiatric 
disorders and offer an opinion of the 
extent to which the Veteran's major 
depression interferes with his ability to 
establish and maintain relationships, as 
well as any reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
major depression interferes with the 
Veteran's ability to obtain or retain 
gainful employment.  The examiner should 
indicate the Veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV) and 
assign a GAF score that reflects the 
Veteran's impairment due to his service-
connected major depression.  The examiner 
should reconcile the opinion with the 
October 2006 and July 2008 opinions of 
record.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

